DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with attorney  on Benjamin Rothermel on 9/9/2022.

The application has been amended as follows: 

Amendments to the CLAIMs 
Please AMEND claims 1, 18 and 19 as shown below.
Please CANCEL claims 3 and 4 without prejudice or disclaimer. 


1. (Currently Amended) An alignment rod configured to be used in the sport of golf, comprising:
a first rod and a second rod movably connected to each other; and
a first connecting rod and a second connecting rod connecting the first rod and the second rod, wherein:
the first rod and the second rod substantially overlap each other in a collapsed configuration, and the first rod and the second rod are spaced apart from each other in an expanded configuration; [[and]]
the first rod has a bottom half that is rounded along the length of the alignment rod, and the second rod has a top half that is rounded along the length of the alignment rod, wherein in the collapsed configuration the alignment rod has both a top half and a bottom half that are rounded; 
the first connecting rod and the second connecting rod are each connected to a substantially flat top half of the first rod and a substantially flat bottom half of the second rod; and
in the collapsed configuration the first connecting rod and the second connecting rod are arranged entirely between the substantially flat top half of the first rod and the substantially flat bottom half of the second rod.


2. (Previously presented) The alignment rod of claim 1, wherein in the collapsed configuration the alignment rod has a similar appearance as a golf club.


3. (Canceled) 



4. (Canceled) 


5. (Previously presented) The alignment rod of claim 1, wherein in the expanded configuration, the first connecting rod and the second connecting rod respectively lock in place 90° with respect to the first rod and the second rod.


6.  (Previously presented) The alignment rod of claim 5, wherein in the expanded configuration:
the first rod and the second rod are substantially parallel to each other;
the first connecting rod and the second connecting rod are substantially parallel to each other; and
the first rod and the second rod are each substantially perpendicular to the first connecting rod and the second connecting rod.


7.  (Previously presented) The alignment rod of claim 1, further comprising a latch disposed in and connected to the first rod, wherein the latch comprises a latch body having a catch at a first end thereof and a button at a second end thereof, 
wherein the first connecting rod comprises a receiving portion configured to receive the catch and a locking portion.


8.  (Previously presented) The alignment rod of claim 7, wherein in the collapsed configuration, the latch is configured to be released by a user pushing the button, whereby the catch is configured to be withdrawn from the receiving portion of the first connecting rod.


9.  (Previously presented) The alignment rod of claim 8, wherein the first connecting rod is tensionably and rotatably connected to the first rod, and in the collapsed configuration, when the latch is released and the catch is withdrawn from the receiving portion of the first connecting rod, the first connecting rod is configured to automatically rotate 90° to the expanded configuration.


10.  (Previously presented) The alignment rod of claim 9, wherein after the first connecting rod rotates 90° to the expanded configuration, the catch is configured to extend into the locking portion of the first connecting rod, thereby locking the first connecting rod in place with respect to the first rod.


11.  (Previously presented) The alignment rod of claim 1, wherein the alignment rod comprises a first cross-sectional thickness, and the first rod, the second rod, the first connecting rod, and the second connecting rod together comprise a second cross-sectional thickness substantially equal to the first cross-sectional thickness.


12.  (Previously presented) The alignment rod of claim 11, wherein in the collapsed configuration the first rod, the second rod, the first connecting rod, and the second connecting rod substantially overlap along a cross-sectional axis of the alignment rod.


13.  (Previously presented) The alignment rod of claim 1, wherein the first connecting rod is extendable, the first connecting rod comprising a tracked portion having a track therein, a slidable portion connected to a first side of the tracked portion, and a cover plate connected to a second side of the tracked portion opposite to the first side thereof.


14.  (Previously presented) The alignment rod of claim 13, wherein the tracked portion comprises a first latch hole therein corresponding to a minimum opening width configuration of the alignment rod, and a second latch hole therein corresponding to a maximum opening width configuration of the alignment rod.


15.  (Previously presented) The alignment rod of claim 14, wherein the cover plate comprises a plate tensioner and a plate pin, and the cover plate is connected over the tracked portion,
wherein the plate tensioner and the plate pin are tensionably aligned in the track of the tracked portion.


16.  (Previously presented) The alignment rod of claim 15, wherein the plate pin is configured to releasably hold the cover plate in the first latch hole or the second latch hole, whereby the first connecting rod is configured to extend or collapse between the minimum opening width configuration and the maximum opening width configuration, respectively.


	17.  (Previously presented) The alignment rod of claim 16, wherein the first latch hole and the second latch hole are configured to retain the first connecting rod in the minimum opening width configuration or the maximum opening width configuration, respectively, via the cover plate and the plate pin.


18.  (Currently Amended) An alignment rod configured to be used in the sport of golf, comprising:
a first rod and a second rod movably connected to each other; 
a first connecting rod and a second connecting rod connecting the first rod and the second rod; and 
a latch disposed in and connected to the first rod, 
wherein:
the first rod and the second rod substantially overlap each other in a collapsed configuration, and the first rod and the second rod are spaced apart from each other in an expanded configuration; 
the first rod has a bottom half that is rounded along the length of the alignment rod, and the second rod has a top half that is rounded along the length of the alignment rod, wherein in the collapsed configuration the alignment rod has both a top half and a bottom half that are rounded;
the latch comprises a latch body having a catch at a first end thereof and a button at a second end thereof; 
the first connecting rod comprises a receiving portion configured to receive the catch and a locking portion; [[and]]
in the collapsed configuration, the latch is configured to be released by a user pushing the button, whereby the catch is configured to be withdrawn from the receiving portion of the first connecting rod; 
the first connecting rod and the second connecting rod are each connected to a substantially flat top half of the first rod and a substantially flat bottom half of the second rod; and
in the collapsed configuration the first connecting rod and the second connecting rod are arranged entirely between the substantially flat top half of the first rod and the substantially flat bottom half of the second rod.


19.  (Currently Amended) An alignment rod configured to be used in the sport of golf, comprising:
a first rod and a second rod movably connected to each other; 
a first connecting rod and a second connecting rod connecting the first rod and the second rod; 
a latch disposed in and connected to the first rod; and
a spring disposed under the first connecting rod in the first rod, 
wherein:
the first rod and the second rod substantially overlap each other in a collapsed configuration, and the first rod and the second rod are spaced apart from each other in an expanded configuration; 
the first rod has a bottom half that is rounded along the length of the alignment rod, and the second rod has a top half that is rounded along the length of the alignment rod, wherein in the collapsed configuration the alignment rod has both a top half and a bottom half that are rounded;
the latch comprises a latch body having a catch at a first end thereof and a button at a second end thereof; 
the first connecting rod comprises a receiving portion configured to receive the catch and a locking portion; 
in the collapsed configuration, the latch is configured to be released by a user pushing the button, whereby the catch is configured to be withdrawn from the receiving portion of the first connecting rod; 
the first connecting rod is tensionably and rotatably connected to the first rod by the spring, and in the collapsed configuration, when the latch is released and the catch is withdrawn from the receiving portion of the first connecting rod, the first connecting rod is configured to automatically rotate 90° to the expanded configuration; 
the first connecting rod and the second connecting rod are each connected to a substantially flat top half of the first rod and a substantially flat bottom half of the second rod; and
in the collapsed configuration the first connecting rod and the second connecting rod are arranged entirely between the substantially flat top half of the first rod and the substantially flat bottom half of the second rod.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711